Title: To James Madison from Levi Lincoln, 21 January 1802 (Abstract)
From: Lincoln, Levi
To: Madison, James


21 January 1802, Washington. Received on 20 Jan. JM’s letter [not found] enclosing that of 16 Jan. from William Bingham’s agent [Charles Willing Hare], who had already sent him a similar letter and printed statement of the case. Gives brief history of most recent trial in Cabot et al. v. Bingham lawsuit in which plaintiffs were awarded $34,630.25. Believes that Bingham’s incorrect statements and lack of authority to handle cargo of brig Hope relieve U.S. of responsibility for reimbursing him for damages in the case. Gives summary of testimony regarding sale of cargo and states that Bingham has known of this evidence long enough to have refuted it. Discusses resolutions of Congress passed on 20 June 1800 that relieved Bingham of burden of expenses or damages from lawsuits then pending. Argues that Bingham, having retained proceeds from sale of cargo, has wherewithal to pay damages and is therefore entitled only to have the government defray expenses of the trial.
 

   RC (DNA: RG 60, Letters from and Opinions of Attorneys General). 6 pp.; docketed by Wagner. Printed in Hall, Official Opinions of the Attorneys General, 1:99–102. On Bingham’s case, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:310–11 and n. 1.


   Here Wagner corrected the date by interlining “[1780].”

